Citation Nr: 1749491	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Huntington, West Virginia, which, in pertinent part, denied service connection for a bilateral knee disability.  

The Veteran requested a Board hearing in a September 2012 substantive appeal filed via VA Form 9, and a Travel Board hearing was scheduled for July 2015.  In a June 2015 Statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  

In May 2017, the Board remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's May 2017 remand directives instructed the RO to obtain a VA addendum opinion, which was provided in June 2017.  Accordingly, the Board finds that the May 2017 remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with degenerative arthritis in both knees.

2.	The Veteran sustained bilateral knee contusions and abrasions without chronic residual symptoms.

3.  Symptoms of bilateral degenerative arthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.	The currently diagnosed bilateral knee disability is not related to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in March 2009, prior to the June 2009 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in May 2016, the report for which has been associated with the claims file.  As discussed above, the Board remanded this matter to the RO for further development in May 2017.  Specifically, the Board's May 2017 remand directives instructed the RO to obtain a VA addendum opinion from the May 2016 VA examiner, which was provided in June 2017.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2016 VA examination report and June 2017 VA addendum opinion, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Bilateral Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with degenerative arthritis, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.307, 3.309(a).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that a current bilateral knee disability was caused by an accident during military service.  Specifically, the Veteran asserts that he was riding in a vehicle in the Republic of Vietnam (Vietnam) when an explosion occurred and he was thrown from the vehicle.  The Veteran reports that he lost consciousness momentarily and then was transported to a hospital for treatment.  The Veteran also contends that he suffered injuries to both knees from the vehicle accident, and contends having bilateral knee problems continuously since service separation.  See March 2009 Statement.

At the outset, the Board finds that the evidence of record demonstrates that the Veteran is currently diagnosed with a bilateral knee disability.  A May 2016 VA examination report reflects a diagnosis of degenerative arthritis in both knees.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran was involved in a vehicle accident during service, and sustained contusions and abrasions to both knees, was treated, and there were no chronic knee symptoms in service.  Service treatment records reflect that the Veteran was admitted to a field hospital in November 1969 following involvement in a vehicle accident.  The diagnosis was contusions and abrasions to both knees and the right forearm, and the Veteran was released to duty after two days.  Regardless of the contusions and abrasions sustained to the knees during the accident, the evidence does not demonstrate chronic symptoms of degenerative arthritis in the knees during service.  

Service treatment records do not reflect any history of a bilateral knee problem in service other than the contusions and abrasions sustained in the November 1969 motor vehicle accident, or any subsequent complaints, treatment, or diagnosis of degenerative arthritis either during service.  Service treatment records show that the Veteran returned to the field hospital in December 1969 complaining of right shoulder pain since the November 1969 vehicle accident (for which service connection has been awarded), but did not report experiencing pain in any other areas, including the knees.  

A March 1970 service separation examination found the lower extremities and musculoskeletal systems to be clinically normal.  During the medical history at service separation, the Veteran denied any past or current relevant joint or arthritis or other symptoms of the knee.  On the corresponding March 1970 Report of Medical History, the Veteran endorsed a symptoms of a painful or "trick" shoulder or elbow, back trouble, and endorsed other medical histories, while at the same time denying symptoms of a "trick" or locked knee, arthritis or rheumatism, and bone, joint, or other deformity.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the knees since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of degenerative arthritis in the knees.  The first evidence and diagnosis of degenerative arthritis in the knees is not shown until 2008 in an April 2008 VA treatment record, nearly four decades after service separation.  Additionally, as discussed below, the April 2008 VA treatment record showing the earliest evidence of degenerative arthritis in the knees is also the earliest post-service medical record relating to the Veteran's bilateral knee disability.  The nearly 40 year period between service and the onset of bilateral degenerative arthritis that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Additional factors weighing against continuous knee symptomatology since service in this case include a February 2006 private treatment record that shows that a total body bone scan only revealed mild degenerative changes in the spine, and the Veteran's testimony during a January 2013 Decision Review Officer Hearing that he did not seek any treatment for bilateral knee problems from 1970 to 2008.  Additionally, the June 2017 VA addendum opinion contains the VA examiner's opinion that the Veteran's current bilateral knee disability is not related to, or caused by, military service.

The same evidence also shows that degenerative arthritis in both knees did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in the knees at the May 2009 VA examination, nearly 40 years after service, and other histories presented during treatment do not include a history of bilateral knee symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a bilateral knee disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

On the question of direct nexus between the current bilateral knee disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed bilateral knee disability is causally related to service.  The evidence of record shows that while the Veteran sustained other musculoskeletal injuries from the November 1969 vehicle accident, the contusions and abrasions sustained to both knees from the accident were superficial, acute injuries that did not cause any underlying structural or joint damage and resolved so as not to be related to the currently diagnosed bilateral knee disability, either by continuous symptoms or by competent medical opinion.  Further, the weight of the evidence shows that symptoms of bilateral knee pain occurred after active service, that the Veteran was not diagnosed or treated for any knee problems until after service in 2008, and that the bilateral knee disability is more likely than not caused by the Veteran's post-service left ankle and heel injury.

As discussed above, service treatment records show that the Veteran sustained contusions and abrasions to the knees during the November 1969 accident, but do not reflect any other complaints or treatment for knee pain or problems during service.  The record shows that the contusions and abrasions from the November 1969 accident ultimately resolved without residuals reported by the Veteran or found upon examination at service separation in March 1970.

The Veteran was provided with a VA examination of the knees in May 2016, during which a diagnosis of degenerative arthritis in both knees was rendered; the May 2016 VA examiner also diagnosed a total right knee arthroplasty with a diagnosis date of March 2016.  During the May 2016 VA examination, the Veteran reported sustaining injuries to both knees when he was involved in an in-service vehicle accident while stationed in Vietnam.  The Veteran reported that the vehicle may have been hit by a mortar, flipping the vehicle and ejecting the Veteran.  The Veteran reported losing consciousness momentarily and that he was lying on the side of the road when he awoke.  Although the Veteran was unable to recall how he was lying upon awakening, he remembered that his entire body was hurting.  The next morning, the right shoulder was frozen and both knees were sore, which made it difficult for the Veteran to walk.  Following the accident, the Veteran reported that both knees ached and hurt intermittently for the remainder of active service and since service separation.  

During the May 2016 VA examination, the Veteran also reported sustaining a left ankle/foot injury shortly after service separation.  The Veteran described standing on top of a high stack of hay in the bed of a truck when he realized that a gate had been left open.  As the Veteran worked his way down, the stack of hay shifted and caused him to fall.  The Veteran reported landing on his feet but that the impact from the fall caused the left heel to separate from the left ankle.  The Veteran was treated locally with pain medication, but did not receive proper treatment until almost a year after the fall occurred, at which time he underwent surgery.  The Veteran described that doctors had to "re-break" the left heel and ankle before they were able to fuse the ankle and heel in the correct position.  While the surgery resolved the left ankle/heel pain, it left the Veteran with no motion in the left ankle.

At the conclusion of the May 2016 VA examination, the VA examiner opined that the Veteran's current bilateral knee disability was less likely than not caused by the November 1969 vehicle accident during service.  The VA examiner explained that the intermittent knee pain and problems that the Veteran reported experiencing since the in-service accident was insufficient by itself to determine that the current bilateral knee disability was caused by the in-service accident because service treatment records only show abrasions and contusions to the knees from the accident.  On the other hand, the impact from the post-service left ankle/heel injury was severe enough to have caused a fracture and dislocation of the left ankle and heel.  Further, the Veteran did not receive adequate medical care for the post-service injury for nearly a year, during which time he had great difficulty walking, which in turn placed great stress and strain on the right leg and right knee.

In June 2017, the same VA examiner who conducted the May 2016 VA examination provided a VA addendum opinion clarifying the opinion contained in the May 2016 VA examination report.  In the June 2017 VA addendum opinion, the VA examiner reiterated the opinion that the current bilateral knee disability is less likely than not caused by the November 1969 in-service motor vehicle accident.  The VA examiner explained that the contusions and abrasions sustained to the knees were by definition superficial injuries to the skin and did not cause underlying structural or joint damage.  Further, the VA examiner noted that, following the accident, the Veteran sought treatment during service in December 1969 for problems with the right shoulder but did not report any knee problems either at that time or at service separation in March 1970.  The VA examiner clarified the prior opinion contained in the May 2016 VA examination report that the impact from the post-service left ankle/heel injury is more likely the cause of the current bilateral knee disability by explaining that the delayed treatment of the post-service injury resulted in more stress and strain on the right knee, which ultimately required a total right knee replacement; in other words, the impact from the post-service left ankle/heel injury caused the current degenerative arthritis in both knees, but during the period of delayed treatment, the Veteran was favoring the left lower extremity, which resulted in more damage to the right knee as evidenced by the total right knee replacement in March 2016.

The Board has considered the Veteran's contentions that the current bilateral knee disability was caused by the contusions and abrasions sustained from the November 1969 vehicle accident.  Although the Veteran has asserted that the current bilateral knee disability is causally related to service, he is a lay person and, under the facts of this particular case, which include documentation of contemporaneous symptoms and treatment and the Veteran's own negatively reported history at service separation and the normal medical examination at service separation and a post-service injury and treatment, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the bilateral knee disability.  The etiology of the Veteran's bilateral knee disability is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as knee pain.  Thus, while the Veteran is competent to relate knee pain that he experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the current bilateral knee disability and an injury during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral knee disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disability is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


